 P.A.F. EQUIPMENT CO., INC.271P.A.F.Equipment Co., Inc. and United SteelworkersUnion,AFL-CIO-CLC. Case 17-CA-6157January 23, 1975DECISION AND ORDERBy ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND KENNEDYUpon a charge filed on July 24, 1974, by UnitedSteelworkers Union, AFL-CIO-CLC, herein calledtheUnion, and duly served on P.A.F. EquipmentCo., Inc., herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Acting Regional Director for Region 17, issued acomplaint on August22, 1974,against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting commer-ce within the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 13, 1974,following a Board election in Case 17-RC-7279, theUnion was duly certified as the exclusive collective-bargaining representativeof Respondent's employeesin the unit found appropriate;1 and that, commenc-ing on or about May 31, 1974, and at all timesthereafter, Respondent has refused,and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative,althoughthe Union has requested and is requesting it to do so.On September 3, 1974, Respondent filed its answer tothe complaint admitting in part,and denying in part,the allegations in the complaint.On September 23, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 1,1974, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel's Motion forSummary Judgment should not be granted. Re-spondent thereafter filed a response to Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its response tothe NoticeTo ShowCause,Respondent admits thefactual allegationsof thecomplaint,but contendsthat it is not obligated to bargain with the certifiedUnion because the Regional Director erred inprocessing the Union'spetition in the underlyingrepresentation case,despite the alleged supervisoryparticipation in theUnion'sorganizing campaign,and because it has been denied a hearing on the issueof supervisory participationwhichit also raised in itsobjections to the election.The GeneralCounselcontends that Respondent is attempting to relitigatematters heard and determined in the representationproceeding. We agree with the General Counsel.Our review of the record herein,including therecord in Case17-RC-7279,indicatesthat 1 daybefore the hearing in the representation case Re-spondent filed a motion to dismiss the petition on theground thatfourof its five foremen had secured, orotherwise contributed to, the acquisition of unionauthorization ormembership cardsused by theUnion as a showing of interest to support its petition.Afteran administrative investigation, the RegionalDirector,in his Decision and Direction of Election,denied the motion,finding that, after eliminatingcards involving supervisory solicitation,the showingof interestwas sufficient.Respondent requestedreview of the Regional Director'sDecision andDirection of Election,reiterating its contention ofsupervisory participation in securing cards. In atelegraphic communicationof January 21, 1974, theBoard denied the request for review as raising nosubstantial issues warranting review. In the electionconducted pursuant to the Regional Director'sDecision and Direction of Election,the vote was 83to 40 in favorof the Union,with 5 ballots challenged.Respondent filed timely objections to conductaffecting the results of the election.The firstobjectionagain raised the issueof supervisoryparticipation in organizational activity,and thesecond alleged thattheUnion hadmisrepresentedthe amount of its dues and had promised to waiveinitiation fees for employees who joined the Unionbefore the election.Afteran investigation, theRegionalDirector,on March 28,1974, issued aSupplementalDecision on Objections and OrderDirecting Hearing on Certain Objection, in which heoverruledRespondent'sfirstobjection relating toIOfficial notice is taken of the record in the representation proceeding,1968);GoldenAge Beverage Co.,167 NLRB 151 (1967),enfd. 415 F.2d 26Case17-RC-7279,as the term"record"isdefined in Secs.102.68and(C.A. 5, 1969);Intertype Co v. Penello,269 F.Supp.573 (D.C. Va., 1957);102.69(f) of the Board'sRules and Regulations,Series 8, as amended. SeeFollettCorp.,164 NLRB378 (1967),enfd.397 F.2d 91 (C.A. 7, 1968); Sec.LTV Electrosystems,Inc.,166 NLRB 938 (1967), enfd.388 F.2d 683(C.A. 4,9(d) of the NLRA.216 NLRB No. 36 272DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervisoryparticipationand denied a hearingthereon because there were no substantial or materialissues of fact or law warranting a hearing. However,he directed a hearing on the second objection.Respondent requested review of said SupplementalDecision insofar as it related to the RegionalDirector'sdisposition of its first objection andaffirmatively requested a hearing thereon. In atelegraphic communication of April 22, 1974, theBoard denied Respondent's request for review of theRegional Director'sSupplemental Decision on theground that it raised no substantial issues warrantingreview.Respondent,onMay 6, 1974, filed with theRegional Director a motion to withdraw Objection 2on the basis that its resolution would not decide thebasic question of whether the petition should havebeen processed in the first place. In a SecondSupplemental Decision on Objections and Certifica-tion of Representative issuedMay 13, 1974, theRegionalDirectorapprovedRespondent'smotionand permitted withdrawal of its second objection andruled that since all objections were thus eitheroverruled or withdrawn he would certify the Union,which he did. Respondent thereupon filed a requestfor review of the Second Supplemental Decision onObjections and Certification of Representative inwhich it again raised the issue of supervisoryparticipation in the election process,the subject of itsfirst objection, and requested a hearing thereon. In atelegraphic communication of June 17, 1974, reviewwas denied as raising no substantial issue warrantingreview. It thus appears that the issues raised byRespondent in this proceeding have been litigated ina hearing before the Regional Director and havebeen determinedby theBoard on three occasions.It is well settled that in the absenceof newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raisedby theRespondent in thisproceeding were or could have been litigated in theprior representation proceeding,and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall,accordingly,grant the Motion for Summary Judgment.2 SeePittsburgh Plate GlassCo v. NLR.B.,313 U.S. 146, 162(1941);On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a corporation engaged in the pro-duction of handtools at its facility in Hiawatha,Kansas, annually sells goods and services 'valued inexcess of $50,000 directly to firms and enterpriseslocated outside the State of Kansas.Italso sellsannually goods and services valued in excess of$50,000 directly to firms and enterprises within theState of Kansas which,in turn,annually sell goodsand services valuedin excessof $50,000 directly tofirms or enterprises located outside the State ofKansas.We find, on the basis of the foregoing, thatRespondent is, and has been at all timesmaterialherein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDUnited Steelworkers Union,AFL-CIO-CLC, is alabor organization within the meaning of Section 2(5)of the Act.III.THEUNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time andregular part-time productionand maintenance employeesof P.A.F. EquipmentCo., Inc.,at its Hiawatha,Kansas, plant, includ-ing janitors-watchmen,but excludingoffice cleri-cal employees,foremen,professionalemployees,guards and other supervisors as defined in theAct.2.The certificationOn February 15, 1974, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 17, designated the Union as theirrepresentative for the purpose of collective-bargain-ing with the Respondent. The Union was certified asRules and Regulations of the Board,Sam. 102.67(f) and 102.69(c). P.A.F. EQUIPMENTCO., INC.the collective-bargaining representative of the em-ployees in said unit on May 13, 1974, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 24, 1974, and at alltimesthereafter,theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencingon or about May 31, 1974, and continuingat all timesthereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceMay 31, 1974, and at alltimesthereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respond-ent hasengaged in and isengagingin unfair laborpractices within themeaningof Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above,occurring in connection with its opera-tions described in section I, above,have a close,intimate,and substantial relationship to trade,traffic,and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of commer-ce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embodysuch understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargainin good faith with the Union as therecognized bargaining representative in the appropri-273ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.P.A.F. Equipment Co., Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.United Steelworkers Union, AFL-CIO-CLC,is a labor organization within the meaning of Section2(5) of the Act.3.All full-time and regular part-time productionand maintenance employees of P.A.F. EquipmentCo., Inc., at its Hiawatha, Kansas, plant, includingjanitors-watchmen,but excluding office clericalemployees, foremen, professional employees, guardsand other supervisors as defined in the Act constitutea unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.SinceMay 13, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about May 31, 1974, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin themeaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengagingin unfair labor practices within themeaningof Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting, commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,P.A.F. Equipment Co., Inc., Hiawatha, Kansas, itsofficers, agents, successors, and assigns, shall: 274DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages,hours, and other terms andconditions of employment with United SteelworkersUnion,AFL-CIO-CLC, as theexclusive bargainingrepresentativeof its employees in the followingappropriate unit:All full-time and regular part-time productionand maintenance employeesof P.A.F. EquipmentCo., Inc.,at its Hiawatha, Kansas,plant, includ-ing janitors-watchmen,but excluding office cleri-cal employees,foremen,professional employees,guards and other supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay,wages,hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its plant in Hiawatha, Kansas, copies ofthe attached notice marked "Appendix."3 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 17, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenoticesto employees are customarily posted. Reason-able steps shall be taken by Respondentto insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 17, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedSteelworkersUnion,AFL-CIO-CLC, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time pro-duction andmaintenance employees ofP.A.F. Equipment Co., Inc., at its Hiawatha,Kansas, plant, including janitors-watchmen,but excluding office clerical employees,foremen, professional employees, guards andother supervisors as defined in the Act.P.A.F. EQUIPMENT CO.,INC.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "